J. W. Swent and Ursula L. Swent, Husband and Wife v. Commissioner.Swent v. CommissionerDocket No. 1194.United States Tax Court1943 Tax Ct. Memo LEXIS 9; 2 T.C.M. 1186; T.C.M. (RIA) 43529; December 30, 19431943 Tax Ct. Memo LEXIS 9">*9  Nathan Moran, Esq., for the petitioners. H. R. Horrow, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: The Commissioner has determined a deficiency in income tax of $3,788.46 for the taxable year 1938. The facts have all been agreed to by the parties and a single question of law is submitted for our decision. That question is whether or not petitioners are entitled to the exclusion from their gross income of the amount of $27,000 received by petitioner J. W. Swent as compensation for services rendered in the Republic of Mexico. The petitioner was out of the United States and in Mexico 216 days during the year 1938 and present in the United States 149 days. Petitioner's wife Ursula was in Mexico a total of 185 days during the year 1938 and in the United States 180 days. The specific periods are shown in the following tables: J. W. SwentNo. ofIn MexicoDaysJan. 1 to Feb. 1647Mar. 30 to June 1578Aug. 18 to Sept. 720Oct. 22 to Dec. 3171Days in Mexico216Ursula L. SwentNo. ofIn MexicoDaysJan. 1 to Feb. 1647Mar. 30 to June 1578Nov. 2 to Dec. 3160Days in Mexico185No. ofIn the United StatesDaysFeb. 17 to March 2941June 16 to Aug. 1764Sept. 8 to Oct. 2144Days in the United States149No. ofIn the United StatesDaysFeb. 17 to March 2941June 16 to Nov. 1139Days in the United States1801943 Tax Ct. Memo LEXIS 9">*10  The Commissioner stands upon the proposition that the exclusion provision of section 116(a) is applicable only when the six months' period of nonresident is made up of six calendar months. This proposition was fully considered in Michel J. A. Bertin, 1 T.C. 355">1 T.C. 355, and rejected. For the reasons set forth in the Bertin  case the determination of the Commissioner is reversed. Decision will be entered under Rule 50.